Citation Nr: 0839267	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  07-25 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The veteran had active duty with the United States Army from 
June 1946 to November 1947.  There is some evidence of 
additional qualifying service with the United States Merchant 
Marine prior to June 1946, and with the United States Army 
ending in January 1957, but these periods of service have not 
been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
service connection for hearing loss.

In August 2007, the veteran requested a hearing before a 
Veterans Law Judge, to be held at the RO.  A hearing was 
scheduled for September 2008, but in August 2008, the veteran 
stated that due to declining health he was unable to attend.  
He did not request rescheduling, and the hearing request is 
considered withdrawn.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  In October 2007, the veteran, 
through his representative, moved for advancement on the 
docket due to his age and health.  This motion is considered 
granted herein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran alleges that he is entitled to service connection 
for bilateral hearing loss due to in-service noise exposure.  
The veteran has not clearly described this noise exposure, 
but has provided sufficient evidence and information so as to 
require remand for additional development.  The veteran must 
be asked to clarify his allegations, and the AMC/RO must 
fully develop for service medical and personnel records to 
aid him in substantiating his claim.

On his August 2006 application for benefits, the veteran 
alleged the onset of hearing loss began in Korea in 1944.  In 
the same document, he stated that he had entered active 
service in June 946 and left service in November 1947.

On his August 2007 substantive appeal, the veteran alleged 
noise exposure aboard ship in the Pacific while he served as 
a combat engineer "when the bomb was dropped on Iwo Jima" 
and during "the invasion of Okanawa [sic]."

A War Department Form 53, Enlisted Record and Report of 
Separation, shows that the veteran served on active duty with 
the United States Army from June 1946 to November 1947.  A 
Separation Qualification Record shows that during that time 
he served as a draftsman and First Sergeant with the 6th 
Engineering Combat Battalion, where he supervised personnel 
in the administration of a company.  He did serve in Korea.  
Further, the veteran supplied a copy of a certificate of 
honorable discharge from the Army as a first lieutenant in 
January 1957.

Service treatment records were requested from the National 
Personnel Records Center (NPRC) for the June 1946 to November 
1947 period.  NPRC certified in January 2007 that the 
veteran's records had been damaged in the 1973 fire at the 
St. Louis, Missouri, storage facility, and that all available 
records were forwarded.  Those records include a partial 
separation examination and an enlistment examination, as well 
as some dental records and a single clinical treatment 
record.  In these documents, the veteran indicated that, for 
the 18 months prior to his June 1946 enlistment, he had been 
serving as a Merchant Marine with the United States Naval 
Reserve.

The veteran appears to have confused several periods of 
service, as a merchant seaman, as a combat engineer, and in 
Korea, in making his allegations of noise exposure.  He must 
be asked to clarify his allegations, to specifically describe 
all periods of service from 1944 to 1957.  The descriptions 
must not only include the branch of service or organization, 
but the duties he performed that involved noise exposure 
during each period of service.

Based on the veteran's clarified statements, and the 
documentary evidence already of record, the AMC/RO must also 
seek to verify all periods of qualifying service, to include 
service as a merchant seaman prior to August 1945 and 
possible service in connection with the Korean Conflict prior 
to January 1957.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The veteran should be specifically 
asked to provide a chronology of his 
military service from 1944 to 1957, to 
include the Merchant Marine and Army, and 
he should be asked to set forth how he was 
exposed to excessive noise during each 
period.  

2.  The AMC/RO should request, through the 
PIES system or other mechanism, the 
veteran's personnel records from the 
appropriate custodian of records.  
Requests must be made for records from the 
Merchant Marine/Navy/Coast Guard prior to 
June 1946, and from the Army from June 
1946 through January 1957.

3.  Upon verification of additional 
periods of qualifying active service, the 
RO should make appropriate requests for 
additional service treatment records 
covering those periods.

4.  The RO should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated, to 
include a VA examination if necessary.  
The RO should then readjudicate the claim 
on appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
supplemental statement of the case, and 
should provide the veteran and his 
representative the requisite time period 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



